Citation Nr: 1422594	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to July 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Seattle, Washington Department of Veteran Affairs (VA) Regional Office (RO).  In March 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.
 

FINDING OF FACT

The Veteran sustained right knee injuries during service which were acute and resolved; right knee arthritis was not manifested in service or the first postservice year; his current right knee arthritis is not shown to be related to his service/the injuries therein.


CONCLUSION OF LAW

Service connection for right knee arthritis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims in a May 2008 letter prior to the August 2008 rating decision on appeal.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for obtaining, and the evidence the Veteran was responsible for providing.  During the March 2014 hearing, the undersigned explained the issues and suggested submission of certain evidence to substantiate the Veteran's claim; the Veteran's testimony demonstrated he has knowledge of what is needed to substantiate this claim.  The Board finds that the notice duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged notice was inadequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in January 1999, August 2012 (with a September 2012 addendum), and May 2013.  Together, the reports of these examinations are adequate for rating purposes, as they reflect familiarity with the history of the disability and provide clear rationale to support the etiological opinions offered, with citation to clinical data.  The Board finds nothing to suggest that the examinations and opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.




Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

For a Veteran who engaged in combat with the enemy in active service, the Secretary of VA shall accept, as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of such incurrence or aggravation, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that no official record of such exists.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show that in November 1964, he sustained a right knee injury playing football.  Records dated between May and August of 1971 show wound care for both knees, with specific notation of a left knee abrasion.  In October 1978, a right knee sprain due to jogging was diagnosed; X-rays revealed no abnormalities.  Subsequent STRs contain no mention of complaints, treatment, or diagnoses related to the right knee.

In his September 1998 claim for service connection, the Veteran indicated his right knee was injured in 1978, and the left knee in 1971.  A July 1992 private X-ray found mild degenerative joint disease (DJD) in the right knee.  On January 1999 VA examination, right knee arthritis was diagnosed.  The diagnosis is confirmed by VA and private treatment records.

April 2003 private treatment records note the Veteran complained of bilateral knee pain since January 2003, and a recent accident on a golf course.  These records also note degenerative changes in the right knee.  A March 2004 private record indicates the Veteran denied a history of right knee trauma.  In February 2005, he underwent a right total knee replacement.  

In a June 2008 statement, the Veteran indicated his right knee was injured in August 1971 during an explosion while he was serving in the Republic of Vietnam.  Thereafter, in his September 2008 notice of disagreement, he claimed his right knee was injured in September 1966 while running to get out of the line of fire.  November 2008 statements from two former fellow-servicemen  relate that the Veteran injured his right knee playing football in November 1964.

On August 2012 VA examination, a right total knee replacement was diagnosed, and the Veteran's right knee DJD was noted to be resolved (apparently by the knee replacement surgery)..  In a September 2012 addendum, the examiner opined that the Veteran's arthritis was unrelated to injuries in service, citing to the lack of further documentation of internal derangement of the right knee.

On May 2013 VA examination, the Veteran again reported that he sustained wear and tear to his knees in 1966 during deployment to Vietnam, and that they were injured in 1971 due to a nearby munitions blast that led to abrasions on his shins and bilateral knee pain.  He stated that following that incident he has had intermittent knee pain that was chronic and worse in the right knee by 1988.  

At the March 2014 hearing, the Veteran testified he frequently jumped on and off trucks while in Vietnam (which wore on his knees).  He indicated that, despite his frequent complaints of soreness, such was not noted for the record and he was given quick treatments during service.  The Veteran reported his right knee symptoms began in, and have been continuous since, his military service.

At the outset, the Board notes that it is not in dispute that the Veteran currently has right knee arthritis.  His DD-214 reflects he was awarded a combat infantryman badge (and he is therefore entitled to consideration of his claim under the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b)).  That he sustained a right knee injury in service may be conceded.  What remains to be resolved is whether his arthritis is related to his military service, including as due to injuries therein. 

Arthritis was not diagnosed during service or in the first postservice year; the Veteran alleges his right knee symptoms have been continuous since discharge.  He is competent to report symptoms of arthritis (such as pain).  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, his lay statements regarding the etiology of his right knee arthritis have been varied and inconsistent; he originally claimed it was incurred in 1978, then claimed it was during service in Vietnam in 1971, while running from enemy fire in 1966, and has submitted statements from other Veterans attributing it to a 1964 football injury.  Moreover, multiple private records indicate the Veteran reported his knee pain began around 2003.  In light of these inconsistencies, the Board finds that the Veteran's claim of continuous right knee symptomatology since service lacks credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, facial plausibility of the testimony, and the consistency of the witness testimony).  Therefore, continuity of symptomatology is not established either by clinical records or by lay statements, and service connection for right knee arthritis on the basis that it became manifest in service and has persisted is not warranted.  Consequently, what the Veteran must still show to substantiate his claim is that, absent evidence of continuity of symptoms, the Veteran's current right knee arthritis is somehow otherwise related to his service/knee injuries therein.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The only medical opinions in the record that address this matter are in the September 2012 VA examination addendum and the May 2013 VA examination report.  The September 2012 examiner opined (citing to the lack of contemporaneou documentation of internal derangement of the right knee, and the fact that mild DJD was not first detected until 1992, over a decade after separation) that the Veteran's current arthritis is not related to the November 1964 and October 1978 injuries noted in his STRs.  The May 2013 VA examiner added that the Veteran's right knee arthritis was less likely than not related to his combat experiences in 1971.  In so finding, she explained that the 1971 explosion led to well-documented bilateral knee abrasions, and that it appeared the left was worse than the right, as it needed additional wound care.  Furthermore, she also pointed to the fact that the Veteran's original claim indicated his right knee injury was in 1978, which corresponds with the October 1978 right knee sprain.  Moreover, she stated that had his right knee been injured in 1971, some subsequent abnormality would have been documented along with the notations of abrasions and wound care, and that the Veteran's complaints thereafter would have been of chronic, rather than intermittent, knee pain.  She also indicated that, had any injury in 1971 been aggravated by the October 1978 right knee sprain, one would expect to see more medical encounters, rather than no subsequent knee complaints until 1992, when the Veteran was found to have only mild DJD.  Finally, she notes that the discharge notes following his total knee replacement indicated a history of "2.5 years" of right knee pain.  These opinions are supported by complete rationales with detailed citation to clinical data.  Therefore, they are probative evidence in this matter.  Absent any medical evidence to the contrary, they are persuasive.  Therefore, service connection for right knee arthritis on the basis that it is shown by competent evidence to be  related to the Veteran's service, to include as due to injuries therein, is also not warranted.

As the preponderance of the evidence is against the Veteran's claim seeking service connection for right knee arthritis, the benefit of the doubt standard does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking service connection for right knee arthritis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


